          Case 1:17-cr-03246-MV Document 318 Filed 03/10/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                       Plaintiff,                       CRIMINAL NO.         17-3246-8 MV

               vs.


ANDREW WYATT,

                       Defendant.

                           MOTION TO DISMISS INDICTMENT
                     AGAINST ANDREW WYATT WITHOUT PREJUDICE

       The United States of America, pursuant to Fed. R. Crim. P. 48, respectfully moves the

Court to dismiss defendant Andrew Wyatt from Counts 1, 2, and 11 of the First Superseding

Indictment filed April 10, 2018 (Doc. 20), in cause number 18-03246 MV.            As grounds for this

request, the United States submits that dismissal without prejudice is in the best interests of justice.

The United States is not requesting that the Court dismiss any charges in the First Superseding

Indictment involving any other named defendant other than Mr. Wyatt.          Due to the nature of this

motion, the defendant’s position was not obtained.

       WHEREFORE, the United States respectfully requests this Court enter an order

dismissing, without prejudice, Andrew Wyatt from Counts 1, 2, and 11 of the First Superseding

Indictment in this cause.

                                                    Respectfully submitted,

                                                    JOHN C. ANDERSON
                                                    United States Attorney


                                                       Electronically Signed: 03/10/2020
Case 1:17-cr-03246-MV Document 318 Filed 03/10/20 Page 2 of 2



                               LETITIA CARROLL SIMMS
                               Assistant United States Attorney
                               Post Office Box 607
                               Albuquerque, New Mexico 87103
                               (505) 346-7274
